UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 19, 2012 SOMERSET HILLS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-50055 22-3768777 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No 155 Morristown Road Bernardsville, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(908) 221-0100 [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Exhibit 99.1: Annual Meeting of Stockholders Presentation, dated April 19, 2012 Item 9.01 Financial Statements and Exhibits (d)Exhibits.The following is filed as an Exhibit to this Current Report on Form 8-K: Annual Meeting of Stockholders Presentation, dated April 19, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SOMERSET HILLS BANCORP Date: April 19, 2012 By: /s/ Stewart E. McClure, Jr. Stewart E. McClure, Jr. President & CEO EXHIBIT INDEX CURRENT REPORT ON FORM 8-K Exhibit Number Description Annual Meeting of Stockholders Presentation, dated April 19, 2012
